DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kyu Wan Ryu on 08/09/2022.

Please amend Claim 23 as follows:
A pixel circuit comprising: 
an organic light emitting element; 
a switching transistor, a gate electrode of the switching transistor being connected to a scan signal line; 
a storage capacitor configured to store a data signal; 
a driving transistor connected between a high power voltage and a low power voltage, the driving transistor being configured to allow a driving current to flow through the organic light emitting element corresponding to the data signal stored in the storage capacitor; and
 an emission control transistor implemented as an oxide thin film transistor and connected in series to the organic light emitting element and the driving transistor between the high power voltage and the low power voltage, the emission control transistor including: 
a gate electrode connected to an emission control signal line which is configured to supply an emission control signal, and 
a lower gate electrode connected to a back-biasing voltage line,
 wherein the emission control transistor is an n-channel metal oxide semiconductor (NMOS) transistor, and 
wherein  a back-biasing voltage is the high power voltage.

Please amend Claim 30 as follows:
A pixel circuit comprising: 
an organic light emitting element; 
a switching transistor, a gate electrode of the switching transistor being connected to a scan signal line; 
a storage capacitor configured to store a data signal;
 Page 3 of 13Appl. No. 17/413,617a driving transistor connected between a high power voltage and a low power voltage, the driving transistor being configured to allow a driving current to flow through the organic light emitting element corresponding to the data signal stored in the storage capacitor; and
 an emission control transistor implemented as an oxide thin film transistor and connected in series to the organic light emitting element and the driving transistor between the high power voltage and the low power voltage, the emission control transistor including: 
a gate electrode connected to an emission control signal line which is configured to supply an emission control signal, and 
a lower gate electrode connected to a back-biasing voltage line, 
wherein the emission control transistor is a p-channel metal oxide semiconductor (PMOS) transistor, and
 wherein  a back-biasing voltage is the low power voltage.


Please amend Claim 34 as follows:
An organic light emitting display device comprising: 
Page 4 of 13Appl. No. 17/413,617a display panel including a plurality of pixel circuits;
 a data driver configured to provide a data signal to the pixel circuits;
 a scan driver configured to provide a scan signal to the pixel circuits;
 an emission control driver configured to provide an emission control signal to the pixel circuits; and 
a timing controller configured to control the data driver, the scan driver, and the emission control driver, 
wherein each of the pixel circuits comprises: 
an organic light emitting element;
 a switching transistor, a gate electrode of the switching transistor being connected a scan signal line; 
a storage capacitor configured to store the data signal;
 a driving transistor connected between a high power voltage and a low power voltage, the driving transistor being configured to allow a driving current to flow through the organic light emitting element corresponding to the data signal stored in the storage capacitor; and 
an emission control transistor implemented as an oxide thin film transistor and connected in series to the organic light emitting element and the driving transistor between the high power voltage and the low power voltage, the emission control transistor including:
 a gate electrode connected to an emission control signal line configured to supply an emission control signal, and
 a lower gate electrode connected to a back-biasing voltage line, 
Page 5 of 13Appl. No. 17/413,617wherein the emission control transistor is an n-channel metal oxide semiconductor (NMOS) transistor, and 
wherein  a back-biasing voltage is the high power voltage.

Please amend Claim 40 as follows:
An organic light emitting display device comprising:
 a display panel including a plurality of pixel circuits; 
a data driver configured to provide a data signal to the pixel circuits; 
Page 6 of 13Appl. No. 17/413,617a scan driver configured to provide a scan signal to the pixel circuits; 
an emission control driver configured to provide an emission control signal to the pixel circuits; and 
a timing controller configured to control the data driver, the scan driver, and the emission control driver,
 wherein each of the pixel circuits comprises: 
an organic light emitting element; 
a switching transistor, a gate electrode of the switching transistor being connected a scan signal line; 
a storage capacitor configured to store the data signal; 
a driving transistor connected between a high power voltage and a low power voltage, the driving transistor being configured to allow a driving current to flow through the organic light emitting element corresponding to the data signal stored in the storage capacitor; and
 an emission control transistor implemented as an oxide thin film transistor and connected in series to the organic light emitting element and the driving transistor between the high power voltage and the low power voltage, the emission control transistor including: 
a gate electrode connected to an emission control signal line configured to supply an emission control signal, and
 a lower gate electrode connected to a back-biasing voltage line, 
wherein the emission control transistor is a p-channel metal oxide semiconductor (PMOS) transistor, and
 Page 7 of 13Appl. No. 17/413,617wherein  a back-biasing voltage is the low power voltage.

Allowable Subject Matter
2.	Claims 23-25, 29-30, 33-36, 39-40 and 42 are  allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “” in combination with the other claimed limitations set forth in claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/Examiner, Art Unit 2628    

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628